              Case 5:16-cv-00184-HE Document 166 Filed 12/28/18 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA

(1) TABATHA BARNES, et al.,                     )
                                                )
                          Plaintiffs,           )
                                                )
v.                                              ) Case No. CIV-16-184-HE
                                                )
(1) CITY OF OKLAHOMA CITY,                      )
a municipal corporation, et al.,                )
                                                )
                          Defendants.           )

                    DEFENDANT BENNETT’S RESPONSE TO
           PLAINTIFFS’ FEDERAL RULE 56(d) AFFIDAVIT IN OPPOSITION
          TO DEFENDANT BENNETT’S MOTION FOR SUMMARY JUDGMENT

            Defendant Brian Bennett submits this Response to Plaintiffs’ Federal Rule 56(d)

Affidavit in Opposition to Defendant Bennett’s Motion for Summary Judgment [Dkt.

158].

            This is a civil rights action wherein the Plaintiffs1 allege that their rights under the

Fourth and Fourteenth Amendments to the U.S. Constitution were violated as a result of

wrongful detention and sexual assault at the hands of Defendant Daniel Holtzclaw while

he was acting in his capacity as an Oklahoma City Police Officer. In December 2015,

Holtzclaw was convicted of eighteen criminal counts including rape, sexual battery, and

forcible oral sodomy involving eight different African-American women. Holtzclaw was

sentenced to two hundred and sixty-three years imprisonment in January 2016.

            Plaintiffs claim that Defendant Brian Bennett is civilly liable for Holtzclaw’s

despicable criminal acts because they allege that Bennett received an earlier report of


     1
         On January 25, 2017, Syrita Bowen was dismissed as a party. (Dkt. 75).
            Case 5:16-cv-00184-HE Document 166 Filed 12/28/18 Page 2 of 7



sexual assault by Holtzclaw and, collectively motivated by racial animus, conspired with

the other Defendants to cover up and take no action on that earlier report, thereby

allowing Holtzclaw the ability to continue his predations unchecked.                However,

Plaintiffs’ claims against Bennett are without evidentiary support and he should be

dismissed from this case. As such, on November 20, 2018, Bennett filed his Motion for

Summary Judgment asking that all claims be dismissed against him (Dkt. 152).

          Plaintiff filed her Response on December 14, 2018 (Dkt. 154). In it, she admitted

certain claims should be dismissed against Bennett. See Dkt. at FN 1 on p. 7. However,

contemporaneous with the filing of Plaintiffs’ Response to Defendant Bennett’s Motion

for Summary Judgment, Plaintiffs also filed a Rule 56(d) Affidavit (Dkt. 158). In it,

Plaintiffs do not request the Court to provide the Plaintiffs with any sort of relief (Dkt.

158). However, to the extent that Plaintiffs may be requesting the Court to either deny

the Defendant’s Motion for Summary Judgment or to delay ruling thereon pending

Plaintiffs’ receipt of the subject discovery materials and opportunity to supplement their

Response brief regarding same, any such request should be denied for the reasons stated

herein.

          Plaintiff’s lawsuit was filed on February 25, 2016 (Dkt. 1), almost three years ago.

Since that time, the Court has entered four different Scheduling Orders (Dkt. 38, 92, 108,

128). As of this filing, Plaintiff has scheduled only one deposition, Bennett’s, and it was

taken back on September 19, 2018. No other depositions are presently scheduled to be

taken by Plaintiff, and Plaintiff has only very recently requested the deposition of

Defendant Holtzclaw. Plaintiffs have had plenty of time to develop their claims, if there

                                               2
           Case 5:16-cv-00184-HE Document 166 Filed 12/28/18 Page 3 of 7



actually were any but there are not, and discover evidence against Bennett in this case, if

there actually was any but there’s not. He should have never been sued originally; but

now that he has presented clearly established authority in support of dismissal of this case

against him, it’s time for resolution of this case against him.

         Pursuant to Fed. R. Civ. P. 56(d), “[i]f a nonmovant shows by affidavit or

declaration that, for specified reasons, it cannot present facts essential to justify its

opposition, the court may…defer considering the motion or deny it;…allow time to

obtain affidavits or declarations or to take discovery; or…issue any other appropriate

order.” (emphasis added).       “The general principle of Rule 56[(d)] is that summary

judgment should be refused where the nonmoving party has not had the opportunity to

discover information that is essential to [its] opposition.” Price ex rel. Price v. W.

Resources, Inc., 232 F.3d 779, 783 (10th Cir. 2000) (emphasis added). “Rule 56[(d)]

does not require, however, that summary judgment not be entered until discovery is

complete.” Trujillo v. Bd. of Educ. of the Albuquerque Pub. Schools, Nos. CIV-02-1146-

JB/LFG, CIV 03-1185-JB/LFG, 2007 WL 2461629, at *3 (D.N.M. June 5, 2007)

(unpub).2 A party requesting additional time for discover under Rule 56(d) is invoking

the trial court’s discretion. Patty Precision v. Brown & Sharpe Mfg. Co., 742 F.2d 1260,

1264 (10th Cir. 1984) “The movant’s exclusive control of such information is a factor

weighing heavily in favor of relief under Rule 56[(d)].” Price, supra. (emphasis added).

         The proper procedure by which a nonmoving party can request further discovery

prior to the court’s ruling on a motion for summary judgment is to file a Rule 56(d)

 2
     A copy of this unpublished opinion is attached as Exhibit. 1.
                                               3
         Case 5:16-cv-00184-HE Document 166 Filed 12/28/18 Page 4 of 7



affidavit explaining “why facts precluding summary judgment cannot be presented.”

Camfield v. State Farm Mut. Auto. Ins. Co., 532 F.3d 111, 1124 (10th Cir. 2008).

However, Rule 56(d) is not a license to conduct a “fishing expedition.” Lewis v. Ft.

Collins, 903 F.2d 752, 758 (10th Cir. 1990). The party invoking Rule 56(d) must explain

why the party cannot present facts precluding summary judgment. Price, supra. If

‘the party filing the Rule 56[(d)] affidavit has been dilatory, or if the information sought

is either irrelevant to the summary judgment motion or merely cumulative, no

extension will be granted.” Jensen v. Redevelopment Agency of Sandy City, 998 F.2d

1550, 1554 (10th Cir. 1993) (emphasis added).

       It should noted that Defendant Bennett is not implicated at all with regard to the

alleged delays in receipt of the discovery materials discussed in Plaintiffs’ Rule 56(d)

Affidavit. Rather, all of the discovery materials discussed in Plaintiffs’ Rule 56(d)

Affidavit is discovery sought from the Defendant City of Oklahoma City. As Defendant

Bennett is not the party with exclusive control of this discovery material, that factor

should weigh heavily against any grant of relief to the Plaintiffs under Rule 56(d). See

Price, supra.

       Moreover, Plaintiffs’ Rule 56(d) Affidavit simply does not state adequate grounds

for a grant of any sort of relief under Rule 56(d). Nowhere does the Affidavit state or

infer that the Plaintiffs cannot present facts essential to justify their opposition to

Defendant Bennett’s Motion for Summary Judgment. Indeed, Plaintiffs cannot assert as

such because they filed a Response to Defendant Bennett’s summary judgment motion

which responds to each and every one of Bennett’s statements of material facts,

                                             4
          Case 5:16-cv-00184-HE Document 166 Filed 12/28/18 Page 5 of 7



supported by citation to evidentiary materials. Rather, Plaintiffs’ Affidavit and their

summary judgment Response brief merely refer to the need for additional discovery to

fully rebut Defendant Bennett’s arguments. (Dkt. 158, ¶¶ 18, 25; Dkt. 159, p. 12, ¶ 8; p.

13, ¶ 20; pp. 18-19; p. 26). As such, it is clear that Plaintiffs merely seek additional,

cumulative evidentiary materials which is inadequate for entitlement to relief under Rule

56(d). See Jensen, supra.

                                     CONCLUSION

       Plaintiff’s lawsuit was filed on February 25, 2016 (Dkt. 1), almost three years ago.

Since that time, the Court has entered four different Scheduling Orders (Dkt. 38, 92, 108,

128). As of this filing, Plaintiff has scheduled only one deposition and have scheduled no

other. Plaintiffs have had plenty of time to develop their claims, if there actually were

any but there are not, and discover evidence against Bennett in this case, if there actually

was any but there’s not. So, to the extent that Plaintiff may be requesting the Court to

either deny the Defendant’s Motion for Summary Judgment or to delay ruling thereon

pending Plaintiffs’ receipt of the subject discovery materials, which are not alleged to be

and in fact are not in Bennett’s possession, custody, or control, and opportunity to

supplement their Response brief regarding same, Plaintiffs’ Rule 56(d) Affidavit be

denied.




                                             5
        Case 5:16-cv-00184-HE Document 166 Filed 12/28/18 Page 6 of 7



                                              Respectfully submitted,

                                              s/ Ambre C. Gooch
                                              Ambre C. Gooch, OBA No. 16586
                                              COLLINS, ZORN, & WAGNER, P.C.
                                              429 N.E. 50th Street, Second Floor
                                              Oklahoma City, OK 73105-1815
                                              Telephone: (405) 524-2070
                                              Facsimile: (405) 524-2078
                                              E-mail: acg@czwlaw.com

                                              ATTORNEY FOR DEFENDANT
                                              BRIAN BENNETT

                           CERTIFICATE OF SERVICE

       I hereby certify that on December 28, 2018, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrants:

      Melvin C. Hall - via electronic mail at: mhall@riggsabney.com
      RIGGS, ABNEY, NEAL, TURPEN,
      ORBISON & LEWIS, PC
      528 N.W. 12th Street
      Oklahoma City, OK 73103

      Damario Solomon-Simmons - via electronic mail at: dsimmons@riggsabney.com
      RIGGS, ABNEY, NEAL, TURPEN,
      ORBISON & LEWIS, PC
      502 West 6th Street
      Tulsa, OK 74119

      Benjamin L. Crump - via electronic mail at: bencrump@benccrump.com
      Ben Crump Law, PLLC
      122 S. Calhoun Street
      Tallahassee, FL 32301
      Attorneys for Plaintiffs Terri Morris,
      Carla Johnson, Kala Lyles, Jannie Ligons &
      Shandayreon Hill




                                          6
  Case 5:16-cv-00184-HE Document 166 Filed 12/28/18 Page 7 of 7



Cody E. Gilbert - via electronic mail at: Gilbertlawok@gmail.com
BANKS, GILBERT AND BILLETT, PLLC
430 N.W. 5th Street
Oklahoma City, OK 73102
Attorneys for Plaintiff Tabatha Barnes

Richard C. Smith - via electronic mail at: rick.smith@okc.gov
Sherri R. Katz - via electronic mail at: sherri.katz@okc.gov
Assistant Municipal Counselor
200 North Walker, Suite 400
Oklahoma City, OK 73102
Attorneys for Defendants The City of Oklahoma City,
Bill Citty and Rocky Gregory

Nick Oberheiden - via electronic mail at: nick@federal-lawyer.com
Elizabeth K. Stepp - via electronic mail at: eks@federal-lawyer.com
OBERHEIDEN & MCMURREY, L.L.P.
5728 LBJ Freeway, Suite 250
Dallas, TX 75240

Kathleen T. Zellner - via electronic mail at: kathleen.zellner@gmail.com
Douglas H. Johnson - via electronic mail at: attorneys@zellnerlawoffices.com
Nicholas M. Curran - via electronic mail at: ktzemployees@gmail.com
Kathleen T. Zellner & Associates
1901 Butterfield Road, Suite 650
Downers Grove, IL 60515
Attorneys for Defendant Daniel Holtzclaw


                                        s/ Ambre C. Gooch
                                        Ambre C. Gooch




                                    7
